—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered February 3, 1998, convicting him of assault in the second degree, criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the search of the vehicle in which he was a passenger was illegal as it was not conducted pursuant to a search warrant and was not a proper inventory search. However, since he was a mere passenger in the vehicle, he lacks standing to challenge the seizure of the receipt from that vehicle (see, People v Ponder, 54 NY2d 160, 165; People v White, 232 AD2d 437, 438).
Contrary to the defendants’ contention, the trial court properly admitted testimony of an uncharged crime as it was inextricably interwoven with the crime charged, and its probative value outweighed any possible prejudice (see, People v Alvino, 71 NY2d 233, 241-242; People v Vails, 43 NY2d 364, 368-369; People v Zarvela, 211 AD2d 690; People v Tabora, 139 AD2d 540).
The defendant’s remaining contentions are without merit. Krausman, J. P., S. Miller, Schmidt and Adams, JJ., concur.